Citation Nr: 9932697	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION


Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas, which increased the rating for the 
veteran's service-connected residuals of a fracture of the 
right wrist (right wrist disability) to 10 percent, effective 
November 6, 1996.  The veteran timely appealed this 
determination to the Board.

In November 1997 and March 1999 statements, the veteran 
reported that he suffered from nervousness due to his right 
wrist disability.  The record thus raises the claim of 
entitlement to secondary service connection for a psychiatric 
disability.  This issue is not currently before the Board and 
it is referred to the RO for any and all appropriate action.

In statements filed with the RO in May 1998, the veteran 
requested that he be afforded a hearing before a Member of 
the Board at the local VA office.  Thereafter, in a statement 
submitted in June 1998, the veteran indicated that he wished 
to appear at a hearing before RO personnel.  Pursuant to his 
latter request, in July 1998, the veteran and his spouse 
testified before a hearing officer at the RO.  Subsequently, 
in a signed statement, dated in October 1999, the veteran 
specifically withdrew his request for a Board hearing, and 
instead requested that the Board decide his claim based on 
the evidence of record, and in particular, the July 1998 
hearing testimony of himself and his spouse.  Under the 
circumstances, the Board considers the veteran's request for 
a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (1999).



REMAND

In a statement dated in March 1999, the veteran reported that 
his right wrist disability had worsened since the most recent 
VA examination, which he noted had been conducted more than 
one year earlier.  Under the circumstances, the Board that a 
contemporaneous VA examination is necessary to accurately 
assess the current severity of the veteran's service-
connected right wrist disability, especially because the 
record shows that, beginning in March 1998, the veteran began 
receiving treatment for the disability from a private 
physician, Dr. Jacob Aelion.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to undergoing such examination, the RO should obtain 
and associate with the record all outstanding records of 
relevant treatment/evaluation, to specifically include 
records dated subsequent to March 1998 form the Dr. Aelion, 
which must be reviewed by the VA examiner prior to the 
issuance of the examination report.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  In addition, in the examination 
report, the physician should include an opinion as to whether 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, and the RO should consider these factors in 
adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Jacob 
Aelion, as well as from any other source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right wrist disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  In the examination report, the 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  Further, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his right wrist (to 
include with use or upon activity) as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he or she 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
are met, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


